Citation Nr: 0734952	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.S.




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1952, and died in October 2004.  The appellant is 
his widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

In this case, the appellant asserts that the veteran was 
exposed to asbestos during his active military service, and 
that this exposure resulted in the veteran's developing of 
asbestosis.  To that end, the appellant asserts that the 
veteran's asbestosis was a factor in his October 2004 death, 
the causes of which were documented as acute ischemic 
cardiovascular event, congestive heart failure, or chronic 
renal failure.  The Board notes that service connection was 
not claimed or granted for any disabilities during the 
veteran's lifetime.  Additionally, service connection was 
denied on two separate occasions for two distinct pulmonary 
disorders: an unappealed March 2004 rating decision denied 
service connection for chronic obstructive pulmonary disease; 
an unappealed August 2004 rating decision denied service 
connection for a chronic lung disorder, to include asthma.

Accordingly, the issues of this case are, initially, whether 
the veteran was exposed to asbestos before, during, and/or 
after service; if so, whether the veteran's asbestosis, or 
other asbestos-related disease, resulted from his inservice 
asbestos exposure; and finally, assuming both of the previous 
issues are answered in the affirmative, whether the veteran's 
diagnosed asbestosis, or other asbestos-related disease, 
substantially or materially contributed to the causes of 
death stated on the veteran's death certificate.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).  Additionally, the Board 
must follow development procedures specifically applicable to 
asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 
124-125 (1997).  VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
whether there was preservice and/or postservice occupational 
or other asbestos exposure, and whether there is a 
relationship between asbestos exposure and the claimed 
disease.

In this case, the veteran's service personnel records reflect 
that his military occupational specialty (MOS) was IC-4702-
25, which was noted on his Department of Defense Form DD-214, 
Armed Forces of the United States Report of Transfer of 
Discharge, as being analogous to electrician.  His DD214 also 
notes that he completed intercommunication and electronics 
school; this is also reflected in his service personnel 
records, which reveal that the veteran spent significant time 
aboard the USS Sperry.

Additionally, the Board notes the veteran's annotated 
asbestos exposure questionnaire, received by the RO in March 
2006, in which he stated that he was exposed to asbestos 
during his military service onboard military ships, but was 
never exposed to asbestos subsequent to service.  However, 
the record also contains documentation from a class-action 
legal settlement between the appellant and Georgia-Pacific, 
which reveals that the appellant's sworn statement that the 
veteran "was exposed to at least one Georgia-Pacific 
asbestos-containing product[] . . . for at least a total 
period of one (1) year during the time period of April 30, 
1956, to June 1, 1977."  The Board notes that the time 
period stated in the Georgia Pacific Affidavit is subsequent 
to the veteran's period of service. 

Ultimately, the evidence of record shows that the veteran 
served on a ship, but his MOS does not readily reveal that 
his onboard responsibilities would have resulted in exposure 
to asbestos.  The veteran, and subsequent to his death, the 
appellant and D.M.S., all contend that he was exposed to 
asbestos in service.  Further, the record contains a 
statement from the veteran that he was not exposed to 
asbestos following service, but conversely a sworn affidavit 
of the appellant that the veteran was exposed to asbestos-
laden products subsequent to service.  For these reasons, it 
is imperative that an official statement from the Navy 
Medical Liaison's Office be obtained to conclusively 
determine the likelihood that the veteran was exposed to 
asbestos in service.  

To that end, both private and VA medical opinions exist as to 
whether the veteran's claimed asbestos exposure resulted in 
asbestosis or an asbestos-related disease, and whether that 
disease substantially or materially contributed to cause the 
veteran's death.  To the extent that all of these opinions 
rely on the assumed inservice exposure, and fail to consider 
the apparent postservice asbestos exposure, a new medical 
opinion is required.  This opinion must take into 
consideration all evidence of inservice and postservice 
exposure, to include the result of the request made to the 
service department's Medical Liaison's Office discussed 
above, the veteran's March 2006 asbestos questionnaire, and 
the appellant's July 2007 Georgia Pacific Affidavit.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Department of 
the Navy Medical Liaison office, at the 
following address: Naval Sea Systems 
Command (SEA 00D), Congressional and 
Public Affairs Office, 1333 Isaac Hull 
Avenue SE, Washington Navy Yard, D.C., 
20376.  The RO must enclose a copy of the 
veteran's service personnel records, as 
well as a copy of all of the statements of 
record in which the veteran, the 
appellant, and/or D.M.S., describe the 
ways by which the veteran was allegedly 
exposed to asbestos.  The Liaison Office 
must be requested to verify the alleged 
sources of exposure, and must be asked to 
indicate whether it was likely that the 
veteran was exposed to asbestos in the 
course of his assigned duties within the 
military occupational specialties noted in 
his service personnel records.  If no such 
opinion can be given, the service 
department must so state, and give the 
reason why.

2.  Once the RO receives a response from 
the service department, it must associate 
same with the claims file.  If, and only 
if, the service department's response 
confirms that the veteran was exposed to 
asbestos during active service, the entire 
claims file must be forwarded to a VA 
examiner with sufficient expertise in the 
diagnosis and treatment of pulmonary 
disorders.  The claims folder and a copy 
of this Remand must be made available to 
and reviewed by the examiner.  

After review of the entire claims file, 
with particular attention paid to those 
documents discussing exposure to asbestos 
(e.g. the Navy Medical Liaison Office's 
response, the veteran's March 2006 
asbestos questionnaire, and the 
appellant's July 2007 Georgia Pacific 
Affidavit), as well as the veteran's 
postservice medical records regarding 
treatment of pulmonary disorders, the 
examiner must provide an opinion as to 
whether the veteran's inservice exposure 
to asbestos caused or contributed to any 
documented asbestos-related disease.  

If an opinion cannot be provided without 
resorting to speculation, the examiner 
should so state.  A complete rationale 
must be provided for any opinion 
expressed.  The report prepared must be 
typed. 

3.  Once the above actions have been 
completed, the RO should readjudicate the 
claim for entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit on appeal remains 
denied, a supplemental statement of the 
case should be issued, and the appellant 
and her representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



